Citation Nr: 9913644	
Decision Date: 05/19/99    Archive Date: 05/26/99

DOCKET NO.  97-22 117	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating for the service-
connected headaches, residuals of a head injury, currently 
evaluated as 10 percent disabling. 

2.  The veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection for 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1979 to 
October 1982 and from February 1987 to February 1997.

In a March 1983 rating action, service connection was granted 
for headaches, residual of head injury and a 10 percent 
evaluation was assigned under Diagnostic Code 8045-9304, 
effective from October 13, 1982 and service connection for 
scar, right forehead, residual of head injury was granted and 
a noncompensable evaluation was assigned under Diagnostic 
Code 7800, effective from October 13, 1982.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1997 rating action of the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, inter alia, granted service 
connection and assigned separate noncompensable ratings for 
lumbosacral strain and hearing loss, left ear.  Service 
connection was denied for right ear hearing loss and an inner 
ear condition.  In that same rating decision, it was noted 
that the veteran had been on active duty from February 5, 
1984 to February 11, 1997 and a 10 percent evaluation for 
headaches, residual of a head injury was assigned under 
Diagnostic Code 8o45-8100 from February 12, 1997.  See 
38 C.F.R. § 3.654 (1998). 

The veteran submitted a notice of disagreement (NOD) in May 
1997, referencing the head injury and residual scar (which 
the Board notes had not been considered in the March 1997 
rating action), perforated eardrum and back disability.  The 
RO issued a statement of the case (SOC) in May 1997 in which 
the issues were characterized as follows:  evaluation of 
headaches; and service connection for lumbosacral strain, 
hearing loss left ear, hearing loss right ear and inner ear 
condition.  Although the RO had characterized the issues 
pertaining to the lumbosacral strain and left ear hearing 
loss as "service connection," the SOC included the laws and 
regulations, including appropriate diagnostic codes, 
regarding claims for increase for those conditions.  

The veteran submitted a substantive appeal in July 1997 in 
which he indicated that he did not disagree with the 
determination regarding hearing loss, but continued to 
disagree with the decision regarding the evaluation of the 
service-connected headaches and lumbosacral strain and the 
denial of service connection for an inner ear problem.  

In December 1997, the veteran's accredited representative 
submitted a statement which the RO interpreted as a claim for 
increase for the service-connected facial scar, and a claim 
for service connection for perforated left eardrum, 
sinusitis, respiratory infection, tinnitus and tobacco 
addiction.  The veteran's representative also requested that 
the veteran be considered for an extraschedular evaluation 
because the service-connected headaches interfered with 
employment.

In subsequent rating actions, the Louisville, Kentucky and 
Roanoke, Virginia ROs denied the claims for increase for the 
facial scar, for a total rating based on individual 
unemployability and for service connection for tobacco 
addiction.  Service connection was granted for perforated 
left ear drum and left tinnitus.  The veteran was notified of 
those determinations, but did not file an NOD.  As such, 
those issues are not before the Board at this time.

The claim of service connection for sinusitis has not been 
addressed and it is referred to the RO for appropriate 
action.  

The veteran currently resides within the jurisdiction of the 
Roanoke, Virginia RO.  

As this case involves an original claim, the Board has framed 
the issue of lumbosacral strain as shown on the title page.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

REMAND

The veteran maintains that the service-connected headache 
disorder has increased in severity.  His representative has 
indicated that the condition is so severe that it interferes 
with the veteran's ability to work.  The report of an October 
1996 examination included the veteran's complaints of 
constant headaches in the right temporal area and his self-
report of a negative CT scan.  It does not appear that the 
examiner reviewed the test results or the claims folder.  If 
the examination report does not contain sufficient detail, it 
is incumbent upon the rating board to return the report as 
inadequate for rating purposes.  38 C.F.R. § 4.2.

Where the record before the Board is inadequate, a remand is 
required.  The development of facts includes a "thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991). 

Service connection for headaches as a residual of head injury 
was originally granted in March 1983, just after the 
conclusion of the veteran's first period of service.  At that 
time, a 10 percent rating was assigned under 38 C.F.R. 
§ 4.124, Diagnostic Code 8045-9304.  Under diagnostic code 
8045, purely neurologic disabilities are to be rated under 
the diagnostic codes specifically dealing with such 
disabilities.  Purely subjective complaints such as 
headaches, recognized as symptomatic of brain trauma, will be 
rated 10 percent and no more under diagnostic code 9304.  
Ratings in excess of 10 percent for brain disease due to 
trauma under diagnostic code 9304 are not assignable in the 
absence of a diagnosis of multi-infarct dementia associated 
with brain trauma.

In the rating action presently on appeal, the RO cited 
diagnostic codes 8045-8100.  The rating criteria under 
diagnostic code 8100 provide that a 10 percent rating is 
warranted for migraine headaches with characteristic 
prostrating attacks averaging one in two months over the last 
several months; a 30 percent evaluation requires 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8100.

The October 1996 examination yielded a diagnosis of history 
of right frontal headaches.  On the basis of that 
examination, the RO denied the veteran's claim for increase.  
The Board notes that service medical records from the 
veteran's second period of service include inconsistent 
medical findings regarding headaches.  A December 1992 
neurological consultation noted the veteran's complaint of 
recurrent headaches since the earlier head injury and 
included a diagnosis of common migraine headaches since 1981.  
A June 1993 consultation resulted in diagnoses of exercise-
induced migraine headaches and frequent tension-vascular 
headaches.  

In light of the inadequate VA examination report and 
inconsistent medical findings within the service medical 
records and the , the Board is unable to evaluate the 
veteran's headache disability at present.  An examination is 
required in order to rule out the presence of true migraine 
pathology versus purely subjective headache complaints that 
are recognized as symptomatic of head injury.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

Depending on the clinical findings and diagnoses reported on 
the examination conducted pursuant to this remand, the RO 
should consider whether an increased rating for the headaches 
as a result of head injury is in order under Diagnostic Code 
8045-8100 or whether a separate rating is in order for that 
condition under Diagnostic Code 8100.  In this regard the RO 
must state if the veteran is service connected for migraine 
headaches and if he is not then it must explain the use of 
Diagnostic Code 8100 in view of the limiting of the 
evaluation for headaches which are the result of brain trauma 
under Diagnostic Code 8045-9304 to 10 percent.

The RO should also consider the issue of whether the veteran 
is entitled to an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1), as requested by the veteran's accredited 
representative.

Regarding the service-connected lumbosacral strain, the 
veteran contends that his back disability is more severe than 
the current rating, assigned following the initial grant of 
service connection in the rating action on appeal, indicates.  
The Board notes that at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found-"staged" ratings.  See Fenderson, 
supra.  On remand, the RO should consider a staged rating and 
explain, with applicable effective date regulations, any 
change in the evaluations during the appeal period.  

Although the veteran was afforded a VA examination in October 
1996 and his complaints of pain were noted, the Board finds 
that report inadequate for rating purposes.  Any examination 
of musculoskeletal disability done for rating purposes must 
include consideration of all factors identified in 38 C.F.R. 
§§ 4.40, 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Additionally, because the diagnostic codes used to rate the 
veteran's low back are cast in large measure in terms of 
limitation of motion, any examination for rating purposes 
must be expressed in terms of the degree of additional range-
of-motion loss due to any pain on use, incoordination, 
weakness, fatigability, or pain during flare-ups.  DeLuca, 
supra.  

Thus, the case is REMANDED to the RO for the following 
action:

1.  The RO should obtain all VA treatment 
records of the veteran which are not 
currently in the claims file and 
associate them with the claims file.

2.  The veteran should be afforded a VA 
examination to determine the nature and 
extent of impairment caused by the 
service-connected headaches.  The claims 
folder and a copy of this Remand must be 
made available to, and reviewed by, the 
examiner prior to the examination.  All 
indicated testing should be conducted and 
all pertinent symptomatology and findings 
should be reported in detail.  The 
examiner should determine the presence of 
true migraine headache pathology and 
should comment whether such pathology is 
a residual manifestation of the head 
injury suffered during the veteran's 
first period of service or whether it is 
a separate disease entity.  If migraines 
are found to be a separate clinical 
entity, the examiner must comment on the 
etiology of that condition  Complete 
rationale for all opinions expressed must 
be provided. 

3.  The veteran should be afforded 
appropriate VA examination to determine 
the extent of disabling manifestations of 
his low back disability.  The examiners 
should review the claims folder, 
including a the criteria of Diagnostic 
Code 5292 and 5295.  The examiner should 
first report the findings in relationship 
to Diagnostic Code 5295 and then 
separately in relationship to Diagnostic 
Code 5292.  If the veteran does not have 
any limitation of motion the examiner 
should so state.  The examiner should 
address the extent of functional 
impairment due the veteran's low back 
disability.  All findings, opinions and 
bases therefor should be set forth in 
detail.  Findings that take into account 
all functional impairments identified in 
§§ 4.40, 4.45, including pain on use, 
incoordination, weakness, fatigability, 
abnormal movements, etc. should be 
included.  Any functional impairment 
identified should be expressed in terms 
of additional range-of-motion loss beyond 
that clinically demonstrated.  See 
DeLuca, supra. 

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all test reports, special studies or 
opinions requested, appropriate 
corrective action is to be taken.  

5.  After the development requested above 
has been completed, the RO should again 
review the veteran's claim.  That review 
should include consideration of whether 
the veteran suffers two separate headache 
disorders and his entitlement to a rating 
for any migraine headache pathology 
including whether he is service connected 
for migraine headaches.  See above.  The 
RO should also consider an extraschedular 
evaluation under the provisions of 
38 C.F.R. § 3.321(b)(1).  Regarding the 
low back disability, the RO must consider 
the assignment of staged ratings.  Any 
staged rating should include the 
effective date regulations and an 
explanation of the reason for the 
effective date.  If any benefit sought on 
appeal remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.  




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









